Title: From Thomas Jefferson to Peter Lenox, 3 August 1804
From: Jefferson, Thomas
To: Lenox, Peter


               
                  
                     Sir
                  
                  Monticello Aug. 3. 04.
               
               Finding my work here not as far advanced as I expected I think it best not to send on a painter till I return to Washington. I mention this to you to prevent engaging one if not already done. accept my salutations & best wishes
               
                  
                     Th: Jefferson
                  
               
            